Exhibit 10.7

 

AMENDMENT AGREEMENT

 

      This AMENDMENT AGREEMENT (the "Agreement") is dated as of this 31st day of
August, 2006, by and among PENNICHUCK CORPORATION, a New Hampshire corporation
with a principal place of business at 25 Manchester Street, Merrimack, New
Hampshire 03054 ("PC" or the "Borrower"), PENNICHUCK WATER WORKS, INC., a New
Hampshire corporation with a principal place of business at 25 Manchester
Street, Merrimack, New Hampshire 03054 ("PWW" or the "Guarantor") and BANK OF
AMERICA, N.A. (successor by merger to FLEET NATIONAL BANK), a national bank
organized under the laws of the United States with a place of business at 1155
Elm Street, Manchester, New Hampshire 03101 (the "Bank").

 

W I T N E S S E T H

 

      WHEREAS, pursuant to the terms of a certain Loan Agreement between the
Borrower, the Guarantor and the Bank dated March 22, 2005, as amended (the "Loan
Agreement") and certain loan documents referenced therein or contemplated
thereby (collectively the "Loan Documents"), the Bank has made a certain
$16,000,000 line of credit loan to the Borrower. Any capitalized term used
herein which is not defined herein shall have the meaning given to such term in
the Loan Agreement; and

 

      WHEREAS, the Borrower has requested and the Bank has agreed to, among
other things, (i) restructure the existing $16,000,000 line of credit into two
separate line of credit facilities in the amounts of $12,000,000 and $4,000,000,
respectively, (ii) modify the interest rate provisions, (iii) extend the
maturity dates for each line of credit, (iv) modify certain financial covenants;
and (v) amend the Loan Documents in certain other respects.

 

      NOW, THEREFORE, in consideration of the foregoing and mutual covenants and
agreements therein contained, the receipt and adequacy of which are hereby
acknowledged, the parties covenant, stipulate, and agree as follows:

 

      1.    Representations and Warranties of the Borrower and the Guarantor.
Each of the Borrower and the Guarantor represent and warrant to the Bank as
follows:

   

(a)

The representations, warranties and covenants of each of the Borrower and the
Guarantor made in the Loan Documents, as each may hereinafter be amended or
modified, remain true and accurate and are hereby reaffirmed as of the date
hereof.

       

(b)

Each of the Borrower and the Guarantor has performed, in all material respects,
all obligations to be performed by it to date under the Loan Documents, as each
may hereinafter be amended or modified, and no event of default exists
thereunder.

       

(c)

Each of the Borrower and the Guarantor is a corporation duly organized,
qualified, and existing in good standing under the laws of the State of New
Hampshire and in all other jurisdictions in which the character of the property
owned or the nature of the existing

<PAGE>

   

business conducted by such Borrower or Guarantor require its qualification as a
foreign corporation.

       

(d)

The execution, delivery, and performance of this Agreement and the documents
relating hereto (the "Amendment Documents") are within the power of each of the
Borrower and the Guarantor and are not in contravention of law, either the
Borrower's or the Guarantor's Articles of Incorporation, By-Laws, or the terms
of any other documents, agreements, or undertaking to which either the Borrower
or the Guarantor is a party or by which either the Borrower or the Guarantor is
bound. No approval of any person, corporation, governmental body, or other
entity not provided herewith is a prerequisite to the execution, delivery, and
performance by the Borrower and the Guarantor or any of the documents submitted
to the Bank in connection with the Amendment Documents to ensure the validity or
enforceability thereof, or upon execution by the Bank to ensure the validity or
enforceability thereof.

       

(e)

When executed on behalf of the Borrower and the Guarantor, the Amendment
Documents will constitute a legally binding obligation of the Borrower and the
Guarantor, enforceable in accordance with their terms; provided, that the
enforceability of any provisions in the Amendment Documents, or of any rights
granted to the Bank pursuant thereto may be subject to and affected by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the rights of creditors generally and that the right of the Bank to
specifically enforce any provisions of the Amendment Documents is subject to
general principles of equity.

     

      2.    Amendment To Loan Agreement. The Loan Agreement shall be amended as
follows:

       

(a)

Articles I and II of the Loan Agreement are hereby amended by deleting them in
their entirety and replacing them with the following Articles I, II and II-A:

           

"ARTICLE I. DESCRIPTION OF LOAN

Subject to and upon the following terms and conditions, the Bank agrees to make
(a) a certain revolving line of credit loan up to the maximum principal amount
of Twelve Million Dollars ($12,000,000) to the Borrower (the "Primary Line of
Credit") and (b) a certain revolving line of credit loan up to the maximum
principal amount of Four Million Dollars ($4,000,000) to the Borrower (the
"Secondary Line of Credit"). The Primary Line of Credit and the Secondary Line
of Credit are also on occasion referred to as the "Line of Credit" or the
"Loan".              

ARTICLE II. THE PRIMARY LINE OF CREDIT

The Bank agrees to make, and Borrower agrees to take, the Primary Line of Credit
subject to and upon the following terms and conditions:        

      2.1    Borrower. The Borrower under the Primary Line of Credit shall be
PENNICHUCK CORPORATION and the Borrower shall sign a certain promissory note
(the "Primary Line of Credit Note") evidencing its obligation to pay and perform
the Primary Line of Credit.

<PAGE>

      2.2    Amount. Under the Primary Line of Credit, the Bank agrees to loan
the Borrower an amount up to Twelve Million Dollars ($12,000,000); provided,
however, the availability under the Primary Line of Credit for direct borrowings
shall be reduced by the aggregate face amount of all outstanding letters of
credit issued by the Bank or any affiliate thereof on the account of the
Borrower. At no time shall any such letters of credit have expiration dates
beyond the maturity date of the Primary Line of Credit.

 

      2.3    Use of Proceeds. The proceeds of the Primary Line of Credit shall
be used by the Borrower for working capital and general corporate purposes,
including, but not limited to, direct borrowings and letters of credit.

 

      2.4    Interest Rate. Sums advanced under the Primary Line of Credit shall
bear interest, at the Borrower's option (subject to the terms and conditions set
forth in Article III hereof), at (a) the variable per annum rate equal to the
Prime Rate (as hereinafter defined) plus the Prime Applicable Margin (as
hereinafter defined), or (b) the per annum rate equal to the one (1), two (2),
three (3) or six (6) month LIBOR (as hereinafter defined) plus the LIBOR
Applicable Margin (as hereinafter defined). The Borrower may have LIBOR Loans
(as hereinafter defined) and Prime Loans (as hereinafter defined) outstanding at
the same time under the Primary Line of Credit subject to the terms and
conditions of Article III hereof. Interest shall be calculated and charged on
the basis of actual days elapsed over a banking year of three hundred sixty
(360) days. Notwithstanding the foregoing, at any time prior to maturity of the
Primary Line of Credit, the Borrower shall have the option to "swap" the above
mentioned LIBOR based interest rate on the Primary Line of Credit pursuant to an
interest rate swap agreement (in the form of an International Swap Dealers
Association Master Agreement and Confirmation Agreement between the Borrower and
the Bank (or any affiliate thereof), both of which agreements are hereinafter
referred to collectively as a "Swap Agreement") for a fixed rate of interest and
term acceptable to the Bank.

 

      2.5    Repayment. The Primary Line of Credit shall mature on June 30,
2009. Until maturity, the Borrower shall make payments of interest only to the
Bank in arrears (a) on a monthly basis for Prime Loans (as hereinafter defined),
with the first such payment being made on that date thirty (30) days from the
date hereof, and (b) on the last day of the applicable Interest Period (as
hereinafter defined) for LIBOR Loans (as hereinafter defined); provided,
however, said payments of interest for any LIBOR Loan shall be no less
frequently than every three (3) months. All payments shall be in lawful money of
the United States in immediately available funds.

 

      2.6    No Guaranty. The payment and performance of the Primary Line of
Credit by the Borrower is not guaranteed by any third party.

 

      2.7    Security. Borrower's payment and performance of the Primary Line of
Credit shall be secured by a perfected first priority pledge and security
interest in 100% of the issued and outstanding stock of Pennichuck Water Works,
Inc., Pennichuck East Utility, Inc., Pittsfield Acqueduct Company, Inc. and The
Southwood Corporation, all of which is owned by the Borrower.

<PAGE>

      2.8    Fees and Expenses. In connection with the Primary Line of Credit,
the Borrower agrees to pay the Bank the following fees:

   

(a)

an unused facility fee equal to the Unused Fee per annum, as determined in
accordance with the table set forth in Section 3.2 hereof, on the average daily
principal amount of the unused portion of the Line of Credit to be calculated
and paid in arrears at the end of each calendar quarter (March 31, June 30,
September 30 and December 31); and

       

(b)

the Commitment Fee in the amount of Fifteen Thousand Dollars ($15,000) at or
before closing.

     

      2.9    Cross Default. The Borrower's obligations to the Bank with respect
to the Primary Line of Credit shall be and hereby are cross defaulted with all
loans or obligations, now existing or hereafter arising, of the Borrower or the
Guarantor owed to the Bank, or any affiliate of the Bank, as the same may have
been and may hereafter be modified, amended or restated, and any now existing or
hereafter arising foreign exchange contracts, interest rate swap, cap, floor or
hedging agreement, and all obligations of the Borrower or the Guarantor arising
out of or in connection with any Automated Clearing House ("ACH") agreements
related to the processing of any ACH transactions.

   

ARTICLE II-A. THE SECONDARY LINE OF CREDIT

The Bank agrees to make, and Borrower agrees to take, the Secondary Line of
Credit subject to and upon the following terms and conditions:    

      2A.1    Borrower. The Borrower under the Secondary Line of Credit shall be
PENNICHUCK CORPORATION and the Borrower shall sign a certain promissory note
(the "Secondary Line of Credit Note") evidencing its obligation to pay and
perform the Secondary Line of Credit. The Primary Line of Credit Note and the
Secondary Line of Credit Note are also on occasion referred to as the "Note" or
the "Line of Credit Note".

 

      2A.2    Amount. Under the Secondary Line of Credit, the Bank agrees to
loan the Borrower an amount up to Four Million Dollars ($4,000,000); provided,
however, the availability under the Secondary Line of Credit for direct
borrowings shall be reduced by the aggregate face amount of all outstanding
letters of credit issued by the Bank or any affiliate thereof on the account of
the Borrower. At no time shall any such letters of credit have expiration dates
beyond the maturity date of the Secondary Line of Credit.

 

      2A.3    Use of Proceeds. The proceeds of the Secondary Line of Credit
shall be used by the Borrower for working capital and general corporate
purposes, including, but not limited to, direct borrowings and letters of
credit.

 

      2A.4    Interest Rate. Sums advanced under the Secondary Line of Credit
shall bear interest, at the Borrower's option (subject to the terms and
conditions set forth in Article III hereof), at (a) the variable per annum rate
equal to the Prime Rate (as hereinafter defined) plus the Prime Applicable
Margin (as hereinafter defined), or (b) the per annum rate equal to the one

<PAGE>

(1), two (2), three (3) or six (6) month LIBOR (as hereinafter defined) plus the
LIBOR Applicable Margin (as hereinafter defined). The Borrower may have LIBOR
Loans (as hereinafter defined) and Prime Loans (as hereinafter defined)
outstanding at the same time under the Secondary Line of Credit subject to the
terms and conditions of Article III hereof. Interest shall be calculated and
charged on the basis of actual days elapsed over a banking year of three hundred
sixty (360) days. Notwithstanding the foregoing, at any time prior to maturity
of the Secondary Line of Credit, the Borrower shall have the option to "swap"
the above mentioned LIBOR based interest rate on the Secondary Line of Credit
pursuant to an interest rate swap agreement (in the form of an International
Swap Dealers Association Master Agreement and Confirmation Agreement between the
Borrower and the Bank (or any affiliate thereof), both of which agreements are
hereinafter referred to collectively as a "Swap Agreement") for a fixed rate of
interest and term acceptable to the Bank.

 

      2A.5    Repayment. The Secondary Line of Credit shall mature on June 30,
2009. Until maturity, the Borrower shall make payments of interest only to the
Bank in arrears (a) on a monthly basis for Prime Loans (as hereinafter defined),
with the first such payment being made on that date thirty (30) days from the
date hereof, and (b) on the last day of the applicable Interest Period (as
hereinafter defined) for LIBOR Loans (as hereinafter defined); provided,
however, said payments of interest for any LIBOR Loan shall be no less
frequently than every three (3) months. All payments shall be in lawful money of
the United States in immediately available funds.

 

      2A.6    Guaranty. The payment and performance of the Secondary Line of
Credit by the Borrower shall be unconditionally guaranteed by Pennichuck Water
Works, Inc. (hereinafter referred to as "PWW" or the "Guarantor" ) on an
unlimited basis pursuant to and subject to the terms and conditions of a certain
Guaranty Agreement dated as of March 22, 2005, as amended, from the Guarantor to
the Bank (the "Guaranty").

 

      2A.7    Security. Borrower's payment and performance of the Secondary Line
of Credit shall be unsecured.

 

      2A.8    Fees and Expenses. In connection with the Secondary Line of
Credit, the Borrower agrees to pay the Bank the following fees:

   

(a)

an unused facility fee equal to the Unused Fee per annum, as determined in
accordance with the table set forth in Section 3.2 hereof, on the average daily
principal amount of the unused portion of the Line of Credit to be calculated
and paid in arrears at the end of each calendar quarter (March 31, June 30,
September 30 and December 31); and

       

(b)

the Commitment Fee in the amount of Zero Dollars ($0) at or before closing.

     

      2A.9    Cross Default. The Borrower's obligations to the Bank with respect
to the Secondary Line of Credit shall be and hereby are cross defaulted with all
loans or obligations, now existing or hereafter arising, of the Borrower or the
Guarantor owed to the Bank, or any affiliate of the Bank, as the same may have
been and may hereafter be modified, amended or restated, and any now existing or
hereafter arising foreign exchange contracts, interest rate swap,

<PAGE>

cap, floor or hedging agreement, and all obligations of the Borrower or the
Guarantor arising out of or in connection with any Automated Clearing House
("ACH") agreements related to the processing of any ACH transactions."

 

      (b)    Section 3.2 of Article III of the Loan Agreement is hereby amended
by deleting in its entirety the pricing table based upon the Borrower's Basic
Fixed Charge Coverage Ratio and replacing it with the following:

 

Tier

Basic Fixed
Charge
Coverage Ratio

Prime Applicable
Margin: Line of Credit

LIBOR Applicable
Margin: All Loans

Unused Fees











I

> 3.25 to 1.0

0%

1.25%

0.125%











II

> 1.75 to 1.0 but
< 3.25 to 1.0

0%

1.50%

0.250%











III

<

1.75 to 1.0

0%

1.75%

0.375%"

      (c)    Section 5.15 of Article V of the Loan Agreement is hereby amended
to reflect that said AutoBorrow Agreement shall be applicable only for the
Primary Line of Credit and not the Secondary Line of Credit.

 

      (d)    Section 5.18(b) of Article V of the Loan Agreement is hereby
amended by (i) deleting "$40,000,000" from the first sentence thereof and
replacing it with "$35,000,000"; and (ii) by deleting the second sentence
thereof and replacing it with the following new definitions of Tangible Net
Worth and Subordinated Liabilities: "(ii) "Tangible Net Worth" means the value
of PC's total assets (including leaseholds and leasehold improvements and
reserves against assets but excluding goodwill, patents, trademarks, trade
names, organization expense, unamortized debt discount and expense, capitalized
or deferred research and development costs, deferred marketing expenses, and
other like intangibles, and monies due from affiliates, officers, directors,
employees, shareholders, members or managers of PC) less total liabilities,
including but not limited to accrued and deferred income taxes, but excluding
the non-current portion of Subordinated Liabilities. "Subordinated Liabilities"
means liabilities subordinated to PC's obligations to the Bank in a manner
acceptable to the Bank in its sole discretion.".

 

      (e)    Section 5.18(c) of Article V of the Loan Agreement is hereby
amended by deleting it in its entirety and replacing it with the following:

   

"(c)

Funded Debt to Capital Ratio. Maintain on a consolidated basis a ratio of Funded
Debt to Capital not exceeding sixty percent (60%). Funded Debt shall mean
interest bearing debt with maturities of one (1) year or greater less
unrestricted cash and short term investments over Four Hundred Thousand Dollars
($400,000). Capital shall mean Funded Debt plus Tangible Net Worth."

<PAGE>

      (f)    Section 7.3 of Article VII of the Loan Agreement is hereby amended
by deleting it in its entirety and replacing it with the following:

 

      "7.3    Disbursement of the Loans. The Bank shall credit the proceeds of
the Loan to the deposit accounts of the Borrower with the Bank for the benefit
of the Borrower or as otherwise directed in writing by the Borrower, including
payments to third parties through electronic funds transfers. Advances under the
Primary Line of Credit shall (1) be made in accordance with the disbursement
procedures set forth in the Primary Line of Credit Note; (2) shall not cause the
Debit Balance, as defined in the Primary Line of Credit Note, to exceed Twelve
Million Dollars ($12,000,000); provided, however, the availability under the
Primary Line of Credit for direct borrowings shall be reduced by the aggregate
face amount of all outstanding Letters of Credit issued by the Bank or its
affiliate for the account of the Borrower; and (3) shall be for a purpose
defined in Article II herein. Advances under the Secondary Line of Credit shall
(1) be made in accordance with the disbursement procedures set forth in the
Secondary Line of Credit Note; (2) shall not cause the Debit Balance, as defined
in the Secondary Line of Credit Note, to exceed Four Million Dollars
($4,000,000); provided, however, the availability under the Secondary Line of
Credit for direct borrowings shall be reduced by the aggregate face amount of
all outstanding Letters of Credit issued by the Bank or its affiliate for the
account of the Borrower; and (3) shall be for a purpose defined in Article II-A
herein."

 

      (g)    Schedule 5.3(e) to the Loan Agreement is hereby amended by deleting
it in its entirety and replacing it with Schedule 5.3(e) attached hereto.

 

      3.    Amendment to and Ratification of the Guaranty Agreement. Reference
is hereby made to the Guaranty Agreement dated March 22, 2005, as amended, from
the Guarantor to the Bank (the "Guaranty Agreement").

   

(a)

The Guaranty Agreement is hereby amended by deleting the phrase "Sixteen Million
Dollars ($16,000,000)" from the second WHEREAS clause thereof and replacing it
with "Four Million Dollars ($4,000,000)".

       

(b)

Sections 1(a) and (b) of the Guaranty Agreement are hereby amended by deleting
the phrase "the Note" and replacing such phrase with "the Secondary Line of
Credit Note".

       

(c)

The Guarantor hereby ratifies and confirms its guaranty under the Guaranty
Agreement as of the date hereof. The Guarantor hereby acknowledges that its
obligations under the Guaranty Agreement shall apply to the Secondary Line of
Credit Note, the Secondary Line of Credit and the Swap Agreement and that all
amounts advanced or to be advanced thereunder shall be Guaranteed Obligations
(as such term is defined in the Guaranty Agreement) for which the Guarantor
shall be liable under the Guaranty Agreement. The Bank and the Guarantor hereby
expressly acknowledge that the obligations under the Primary Line of Credit Note
and the Primary Line of Credit are hereby expressly excluded from the definition
of the Guaranteed Obligations.

     

      4.    Conditions Precedent. The obligations of the Bank hereunder are
subject to fulfillment of the following conditions precedent:

<PAGE>  

 

(a)

The Borrower and the Guarantor shall execute and deliver to the Bank this
Agreement and the Amendment Documents.

       

(b)

The Bank shall have received (i) certified copies of instruments evidencing all
corporate action taken by the Borrower and the Guarantor to authorize the
execution and delivery of this Agreement and the Amendment Documents and (ii)
such other documents, legal opinions, papers and information as the Bank shall
reasonably require including all items listed on the Closing Agenda attached
hereto as Exhibit A.

       

(c)

The Borrower shall pay the Bank a fee of $15,000 at or prior to closing which
fee shall also be for the amendment to the loan documents related to the
$4,500,000 line of credit from the Bank to PC which shall close simultaneously
herewith.

     

      5.    Future References. All references to the Loan Documents shall
hereafter refer to such documents, as amended and shall expressly include,
without limitation, this Agreement and all other Amendment Documents.

 

      6.    Loan Documents. The Borrower shall deliver this Agreement to the
Bank and this Agreement shall be included in the term "the Loan Documents" in
the Loan Agreement. The Loan Documents, and the collateral granted to the Bank
therein, shall secure the Loan (as defined in the Loan Agreement) made pursuant
to the Loan Agreement, as amended, and the payment and performance of the Line
of Credit, as amended.

 

      7.    Continuing Effect. The provisions of the Loan Documents, as modified
herein, shall remain in full force and effect in accordance with their terms and
are hereby ratified and confirmed.

 

      8.    General.

   

(a)

The Borrower shall execute and deliver such additional documents and do such
other acts as the Bank may reasonably require to implement the intent of this
Agreement fully.

       

(b)

The Borrower shall pay all costs and expenses, including, but not limited to,
reasonable attorneys' fees incurred by the Bank in connection with this
Agreement. The Bank, at its option, but without any obligation to do so, may
advance funds to pay any such costs and expenses that are the obligation of the
Borrower, and all such funds advanced shall bear interest at the highest rate
provided in the Note, as amended.

       

(c)

This Agreement may be executed in several counterparts by the Borrower, the
Guarantor and the Bank, each of which shall be deemed an original but all of
which together shall constitute one and the same Agreement.

     

[SIGNATURE PAGES FOLLOW]

<PAGE>

      IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the
date set forth above.

     

BANK OF AMERICA, N.A.

     

/s/

By:

/s/ Kenneth R. Sheldon



--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

Witness

 

Kenneth R. Sheldon, Its Duly
Authorized Senior Vice President

         

PENNICHUCK CORPORATION

     

/s/

By:

/s/ William D. Patterson



--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

Witness

 

William D. Patterson, Its Duly
Authorized Senior Vice President,
Treasurer and Chief Financial Officer

         

PENNICHUCK WATER WORKS, INC.

     

/s/

By:

/s/ William D. Patterson



--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

Witness

 

William D. Patterson, Its Duly
Authorized Vice President, Treasurer
and Chief Financial Officer

 

STATE OF NEW HAMPSHIRE
COUNTY OF HILLSBOROUGH

 

      The foregoing instrument was acknowledged before me this _____ day of
_____________, 2006, by Kenneth R. Sheldon, duly authorized Senior Vice
President of Bank of America, N.A., a national bank organized under the laws of
the United States, on behalf of the same.

         

/s/

   



--------------------------------------------------------------------------------

   

Justice of the Peace/Notary Public
My Commission Expires:
Notary Seal

<PAGE>

STATE OF NEW HAMPSHIRE
COUNTY OF HILLSBOROUGH

 

      The foregoing instrument was acknowledged before me this ____ day of
_______________, 2006, by William D. Patterson, duly authorized Senior Vice
President, Treasurer and Chief Financial Officer of PENNICHUCK CORPORATION, a
New Hampshire corporation, on behalf of the same.

         

/s/

   



--------------------------------------------------------------------------------

   

Justice of the Peace/Notary Public
My Commission Expires:___________
Notary Seal

     

STATE OF NEW HAMPSHIRE
COUNTY OF HILLSBOROUGH

 

      The foregoing instrument was acknowledged before me this ____ day of
______________, 2006, by William D. Patterson, duly authorized Vice President,
Treasurer and Chief Financial Officer of PENNICHUCK WATER WORKS, INC., a New
Hampshire corporation, on behalf of the same.

     

/s/

   



--------------------------------------------------------------------------------

   

Justice of the Peace/Notary Public
My Commission Expires:___________
Notary Seal

<PAGE>

EXHIBIT A

 

CLOSING AGENDA

 

Amendment to Financings
from BANK OF AMERICA, N.A. (the "Bank")
to PENNICHUCK CORPORATION, PENNICHUCK EAST UTILITY, INC.
and PENNICHUCK WATER WORKS, INC.

 

August 31, 2006

 

BORROWER'S AND GUARANTOR'S DOCUMENTS

(Items 1-9 to be Delivered by Borrower and Counsel)  

1.

PENNICHUCK CORPORATION - Certificate of Existence

   

2.

PENNICHUCK CORPORATION - Secretary's Certificate including Articles, Bylaws,
Incumbency Certificate and Board of Directors Resolution

   

3.

PENNICHUCK EAST UTILITY, INC. - Certificate of Existence

   

4.

PENNICHUCK EAST UTILITY, INC. - Secretary's Certificate including Articles,
Bylaws, Board of Director's Resolutions and Incumbency Certificate

   

5.

PENNICHUCK WATER WORKS, INC. - Certificate of Existence

   

6.

PENNICHUCK WATER WORKS, INC. - Secretary's Certificate including Articles,
Bylaws, Incumbency Certificate and Board of Directors Resolution

   

7.

Original Stock Certificates with Separate Stock Powers endorsed in blank
(Pennichuck Water Works, Inc., Pennichuck East Utility, Inc., Pittsfield
Aqueduct Company, Inc. and The Southwood Corporation)

   

8.

Disbursement Authorization (form provided) and Payment of Bank fees and expenses

   

9.

Opinion of Counsel

   

BANK'S DOCUMENTS

(To be Prepared by Bank and its Counsel)    

10.

Amendment Agreement ($12,000,000 and $4,000,000 Line of Credit to PC)

   

11.

Amended and Restated $12,000,000 Revolving Credit Note

   

12.

Amended and Restated $4,000,000 Revolving Credit Note

   

13.

Pledge Agreement (securing $12,000,000 Line of Credit)

<PAGE>

14.

RSA 399-B Disclosure Statement ($12,000,000 and $4,000,000 Line of Credit to PC)

   

15.

Amendment Agreement ($4,500,000 Line of Credit to PC and PEU)

   

16.

RSA 399-B Disclosure Statement ($4,500,000 Line of Credit to PC and PEU)

<PAGE>

SCHEDULE 5.3(e)

 

Compliance Certificate

 

Bank of America, N.A.
1155 Elm Street
Manchester, NH 03101

 

Attention:    Kenneth R. Sheldon, Senior Vice President

 

Dear Mr. Sheldon:

 

      Pursuant to the provisions of a certain Loan Agreement dated March 22,
2005, as amended, (the "Loan Agreement") with respect to a certain $12,000,000
Line of Credit and a $4,000,000 Line of Credit, each to Pennichuck Corporation
(the "Borrower") from Bank of America, N.A., successor by merger to Fleet
National Bank (the "Bank"), the undersigned hereby certifies as follows:

   

1.

That the financial statements (the "Financial Statements") of the Borrower
and/or Guarantor delivered to the Bank with this Certificate are true and
accurate in all material respects for the periods covered therein as of the date
hereof.

       

2.

That the undersigned is a duly elected, qualified and acting Chief Financial
Officer of the Borrower and as such officer is authorized to make and deliver
this Compliance Certificate.

       

3.

That during the period set forth in the Financial Statements, the Borrower was
in compliance with all financial covenants of the Loan Agreement. As of
__________, 200__, the Tangible Net Worth was $_____; the Basic Fixed Charge
Coverage Ratio was _____ to 1.0; and the ratio of Funded Debt to Capital was
_____ to 1.0.

       

4.

Based upon the above referenced Basic Fixed Change Coverage Ratio calculation
(not including eminent domain related expenses as an extraordinary expense), the
Borrower's pricing tier is ____________________.

     

Tier

Basic Fixed
Charge
Coverage Ratio

Prime Applicable
Margin: Line of Credit

LIBOR Applicable
Margin: All Loans

Unused Fees











I

> 3.25 to 1.0

0%

1.25%

0.125%











II

> 1.75 to 1.0 but
< 3.25 to 1.0

0%

1.50%

0.250%











III

<

1.75 to 1.0

0%

1.75%

0.375%"

<PAGE>

 

5.

The representations and warranties contained in the Loan Agreement and the
representations and warranties of the Borrower and Guarantor contained in each
of the other Loan Documents are to the best of the Borrower's knowledge, true,
correct and complete in every material respect on and as of the date hereof with
the same force in effect as though made on and as of the date hereof. All
covenants contained in the Loan Agreement have been and continue to be met.

       

6.

To the best of the Borrower's knowledge, no event has occurred or is continuing
which constitutes a default or an Event of Default.

     

Capitalized terms not expressly defined herein are used herein with the meaning
so defined in the Loan Agreement.

 

      IN WITNESS WHEREOF, the undersigned has executed this Compliance
Certificate on this ____ day of _______________, 200__.

     

PENNICHUCK CORPORATION

       

By:

/s/ William D. Patterson

   



--------------------------------------------------------------------------------

   

Witness William D. Patterson, Its Duly
Authorized Senior Vice President,
Treasurer and Chief Financial Officer

<PAGE>